Citation Nr: 1213406	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-44 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to March 1982 and from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  Jurisdiction of this matter is with the RO located in Salt Lake City, Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  She was offered an opportunity to ask the undersigned questions regarding her claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has received many different psychiatric diagnoses, the issues on the title page have been recharacterized as listed above.  Additionally, the issue of service connection for a nervous disorder was previously denied by the RO in June 1991, and the Veteran did not appeal the decision.  In order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The  Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has been captioned as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated June 1991, the RO denied the claim of service connection for a nervous disorder; the Veteran did not appeal the decision, and it became final.

2.  Evidence received since the June 1991 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

CONCLUSION OF LAW

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action in reopening the previously denied claim, any deficient notice for that claim is not prejudicial to the Veteran.

Reopening a Previously Denied Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  See Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

In a June 1991 rating decision, the RO determined that service connection was not warranted for a nervous disorder.  It was noted, in essence, that while the Veteran had been given diagnoses of adjustment disorder with depressed mood and dysthymic disorder while on active duty, recent treatment records were devoid of a currently diagnosed psychiatric disorder.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).  Additionally, the Veteran did not remit any submissions to the RO which contained new and material evidence pertaining to the claim prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2010 rating action is the proper rating action on appeal.

The evidence received since the prior rating decision includes VA and private medical records; additional statements from the Veteran; records from the Social Security Administration; and the transcript of the Veteran's July 2011 Board hearing.  In particular, the VA and private medical treatment records contain diagnoses of major depressive disorder, manic-depressive disorder, anxiety, PTSD, panic disorder, bipolar disorder, and dysthymic disorder.  With these records, the Veteran has provided the requested evidence indicating that she has a current diagnosis of a psychiatric disorder, and for the purposes of reopening a claim, the credibility of evidence is assumed.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating at least one of the criteria to establish service connection, as it provides evidence of a current diagnosis of a psychiatric disorder.  Therefore, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the claim is allowed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

In reopening the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that additional development is required to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects multiple findings of psychiatric disorders, to include major depressive disorder, manic-depressive disorder, anxiety, PTSD, panic disorder, bipolar disorder, and dysthymic disorder.  As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Further adjudication is thus needed, again, in view of the Clemons guidance.

It is not clear if which of the Veteran's current psychiatric diagnoses were made in accordance with DSM-IV criteria.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active service.

Specifically concerning PTSD, the Veteran has claimed two stressors.  First, she says that on her first night of active duty at Fort Richardson, Alaska, she was sexually assaulted.  Second, she says that while on active duty at Fort Meade, Maryland, she was told by a supervisor that if she did not let him spank her, she would be punished for insubordination.

If a claim of PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In light of the regulatory guidance concerning the development of PTSD claims based on in-service personal assault, the evidence of record should be submitted to a VA examiner for an opinion as to whether the evidence indicates that an in-service personal assault occurred.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send an updated VCAA notice letter specifically notifying the Veteran of the evidence yet needed to substantiate her service connection claim for an acquired psychiatric disorder, to include PTSD, claimed as due to in-service personal assault/sexual trauma, and of what part of such evidence she should obtain, and what part the RO/AMC will yet attempt to obtain on her behalf, including VA records. 

Such letter shall notify the Veteran that evidence from sources other than her service records may corroborate her  account of the stressor incident(s).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

2.  The RO/AMC shall obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for her claimed psychiatric disorders since January 2011.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file shall be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect must be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  The RO/AMC shall then arrange for the Veteran to undergo a VA psychiatric examination in order to determine the precise nature and etiology of any psychiatric disorder(s) which may be present (under DSM-IV criteria), to include major depressive disorder, manic-depressive disorder, anxiety, PTSD, panic disorder, bipolar disorder, and dysthymic disorder.  The claims file and a separate copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary by the examiner shall be conducted.

In accordance with 38 C.F.R. § 3.304(f)(5), the examiner is specifically asked to provide an opinion as to whether the evidence indicates that an in-service personal assault occurred.

The examiner shall provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner is directed to provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service or, if pre-existing service, was aggravated thereby.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  In rendering an opinion, the VA examiner shall discuss all opinions of record.  A complete rationale for all opinions expressed is required.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, she shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


